Citation Nr: 0211548	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  02-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

Dissatisfaction with the initial 20 percent rating assigned 
following a grant of service connection for diabetes 
mellitus.  

(The issue of service connection for detached retinas will be 
the subject of a later decision.)




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972 and from January 1977 to July 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, DC in 
June 2002.  

The Board is undertaking additional development on the issue 
of service connection for detached retinas pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  





FINDING OF FACT

The veteran's diabetes mellitus is shown to be productive of 
a disability picture that more nearly approximates that of 
the required use of insulin, restricted diet and regulation 
of his activities since the date of the grant of service 
connection; episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider or 
demonstrated complications that would not be compensable if 
separately evaluated are not shown.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected diabetes mellitus have 
been met since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic 
Code 7913 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection for diabetes mellitus was 
granted in an August 2001 rating decision with a 20 percent 
rating assigned effective on July 9, 2001.  

The veteran timely appealed that determination, asserting 
that his diabetes mellitus was severe enough to warrant a 
rating in excess of 20 percent.  

At a VA examination in May 2001, the examiner noted that, at 
the time of the initial diagnosis in 1986, the veteran 
complained of having weight loss, polyuria, polydipsia and 
polyphagia.  There was no history of diabetic ketoacidosis.  

The veteran did have a history of frequent hypoglycemic 
reactions with approximately three per year.  There was a 
history of 85-lb. weight loss.  There was no history of any 
restriction of activities.  The veteran continued to be 
physically active.  There was no history of chest pain, 
claudication, or known vascular or cardiac symptoms.  There 
was no history of diabetic neuropathy.  The veteran had no 
history of foot ulcers.  The veteran had been on insulin 
since 1986.  The veteran took his own fingerstick blood 
sugars five times per day.  There was no history of myalgias, 
muscle weakness, pruritus ani or ulcers.  

On physical examination, the veteran was in no acute 
distress.  The veteran's heart rate and rhythm were regular.  
His lungs were clear to auscultation.  His abdomen was soft, 
nontender and nondistended.  There was no cyanosis, clubbing 
or edema of the extremities.  

An examination of the veteran's feet revealed no evidence of 
ulcers.  A neurologic examination revealed that his sensation 
was intact.  His motor was function was that of 5/5.  His 
deep tendon reflexes were 2+ bilaterally.  Coordination was 
intact.  

Hemoglobin A1C from 3/01 was 8 percent, BUN was 18, 
creatinine was 1.  There was no evidence of proteinuria in 
the urinalysis.  The diagnosis was that of Type II diabetes 
mellitus, requiring insulin.  

The veteran was afforded another VA examination in October 
2001.  A history of insulin-dependent diabetes mellitus 
dating back to 1986 with associated erectile dysfunction of 
10 years duration was noted.  

On examination the veteran appeared to be relatively healthy.  
There was no CVA tenderness or bladder distention noted.  The 
phallus was normal.  Both testes were present.  A digital 
rectal examination showed minimal enlargement of the prostate 
gland of a benign consistency.  The diagnosis was that of 
insulin-dependent diabetes mellitus of 15 years duration.  

A May 2002 letter from the Department of Transportation notes 
that the veteran was ineligible for employment as a Federal 
Air Marshal due to his insulin-dependent diabetes.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in June 2002.  At that time, 
the veteran testified that he checked his sugar level at 
least 8 times per day and took at least five shots of insulin 
per day.  Also, the veteran testified that his activities 
were restricted and that he had been denied employment based 
on the diabetes.  The veteran also indicated that he was on a 
restricted diet.  

One of the veteran's treating physicians submitted a letter 
dated in June 2002 indicating that the veteran had come under 
his care in 1987 while he was a staff surgeon at the Bethesda 
Naval Hospital.  The doctor noted that he was a Board 
Certified vascular surgeon and dealt with diabetic patients 
with advanced disease on a daily basis.  The doctor also 
noted that he saw the veteran in consultation yearly.  

The doctor indicated that the veteran had had progression of 
his disease process over the years.  The doctor noted that a 
most recent finding of peripheral neuropathy was 
disheartening and alarming.  The doctor also noted that the 
veteran took multiple injections of insulin daily, despite 
diet control and exercise.  

The doctor also pointed out that, despite taking meticulous 
care of himself, diligently following the ADA diet outlined 
for him and daily exercise, the veteran's exercise tolerance 
was somewhat less over the past two years as the progression 
of his diabetes had restricted his activity.  The doctor 
added that, in addition to following the ADA diet, testing 
his blood sugar daily plus exercising, the veteran did follow 
with several specialists including an endocrinologist.  

The doctor also noted that he was very concerned with the 
appearance and progression of his neuropathy despite the 
excellent care he received as well as his excellent self-
care.  The doctor did suspect, however, that the veteran had 
some vascular disease.  

Finally, the doctor opined that the veteran "certainly [met] 
the criteria outlined for 40 percent disability that the 
Veterans Administration now use[d]."  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The appellant is currently evaluated under the criteria 
listed at 38 C.F.R. § 4.119, Diagnostic Code 7913 for rating 
diabetes mellitus.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

A 60 percent disability rating will be assigned when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities.  

A 20 percent evaluation is assignable where the diabetes 
requires insulin and a restricted diet; or oral hypoglycemic 
agents and restricted diet.  

When the diabetes mellitus is managed by a restricted diet 
only, a 10 percent evaluation is warranted.  Compensable 
complications of diabetes are separately evaluated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119; Diagnostic Code 7913 (2001).  

In this case, the evidence of record shows that the veteran's 
diabetes mellitus has been insulin-dependent since being 
diagnosed in 1986.  In addition, the evidence shows that the 
veteran maintained a restricted diet and must regulate his 
activities.  

More specifically, the veteran testified that he checked his 
blood sugar at least 8 times per day and gave himself insulin 
shots at least 5 times per day.  

A May 2002 letter also indicated that the veteran was 
ineligible for employment as a Federal Air Marshal due to his 
diabetes mellitus.  

The treating physician noted in a June 2002 letter that the 
progression of the veteran's diabetes mellitus had restricted 
his activity, despite the fact that the veteran took 
meticulous care of himself and diligently followed the ADA 
diet outlined for him.  

The doctor noted that the veteran's exercise tolerance was 
less and that the veteran had recent findings of peripheral 
neuropathy due to the progressive and debilitating nature of 
the disease.  Vascular disease was also suspected.  The 
physician opined that the veteran "certainly" met the 
criteria outlined for a 40 percent disability rating.  

Based on the evidence of record as outlined hereinabove, the 
Board finds that the veteran's service-connected diabetes 
mellitus results in a disability picture that more nearly 
approximates the criteria for the assignment of an initial 
rating of 40 percent.  

In this regard, a higher rating is not for application in 
this case as the veteran does not meet the appropriate 
criteria outlined in Diagnostic Code 7913.  The medical 
evidence does not show that the veteran has suffered with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider or complications that would not 
be compensable if separately evaluated.  

Finally, the Board points out that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. Brown, 12 Vet. App. 119 (1999).  The 
Board finds that, at no time since service, has the service-
connected disability been more disabling than as currently 
rated.  

The Board must also point out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes that the RO addressed this new legislation 
with regard to the veteran's claim for increase in the 
December 2001 Statement of the Case (SOC).  Moreover, the 
veteran has been informed of what information was needed to 
support his claim in rating decisions, Statements of the 
Case, and letters sent to his by the RO as noted hereinabove.  

Moreover, the veteran was afforded several VA examinations as 
well as a personal hearing at which he testified as to the 
severity of the service-connected disability.  

In light of the favorable action taken hereinbelow, the Board 
finds that the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

An initial 40 percent rating for the service-connected 
diabetes mellitus is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

